Free trade agreement with South Korea: impact on European industry (debate)
The next item is the Commission statement on the free trade agreement with South Korea: impact on European industry.
Member of the Commission. - Mr President, a large potential for new exporting opportunities lies in the Asian markets that have high growth rates but also, of course, high barriers to entry. Apart from the multilateral talks, an important way to overcome these barriers is through the leverage available to us in free trade agreement negotiations.
That is why Member States have asked the Commission to launch a new generation of trade agreements with key Asian economies. These free trade agreements should be ambitious in creating new exporting opportunities for many sectors.
With Korea, this is what we have achieved after two intensive years of negotiations. This is the most ambitious free trade agreement ever negotiated by the European Union.
There is consensus in that in two of the three main sectors of our economy, the benefits from the free trade agreement are overwhelmingly in our favour: first of all, our competitive service providers will gain massively from the agreement. For example, in areas such as telecoms, transport, construction and environmental services, doing business in Korea will be much easier in the future.
Secondly, for agricultural products, Korea will eliminate almost all of its particularly high tariffs - they average 35%! That will give a boost to farming exports of, amongst other things, pork, wine, whisky or dairy products. We will also secure the protection of European geographical indications, such as Parma ham, Rioja or Tokay.
But the free trade agreement will also bring major benefits to European manufacturing exporters. Overall, European manufacturing exporters will save some EUR 1.2 billion of tariffs annually, of which EUR 800 million are saved on day one. For example, exporters of machineries would save EUR 450 million annually on annual duty payments while exporters of chemicals would save over EUR 150 million on duties.
Duty elimination will also allow our exporters to strengthen their foothold in the Korean market, and thus expand sales. Korean customers buy some EUR 25 billion worth of EU goods every year. This makes Korea one of our most important export markets in Asia.
In addition, there was a special focus on rules. The agreement includes transparency on regulation, efficient enforcement of commitments, better protection of intellectual property rights and 'WTO-plus' rules on subsidies which will all be to the benefit of all manufacturers selling in Korea.
Moreover, ambitious disciplines have been established on industrial technical barriers to trade, notably for cars, electronics and pharmaceuticals based on the regulatory model of Europe and they respond to longstanding demands by European business in these sectors. Korea will need to changes its domestic regulations to comply with these commitments, whereas no such change would be needed in Europe.
Concerning the car industry specifically, I want to signal first of all that we also have an interest in enhancing market access for European cars in Korea. Our car exporters are by far the strongest importers on the Korean market, with strong growth rates. They can develop this further since they will benefit from the combination of elimination of tariffs - EUR 2 000 saved on a car worth EUR 25 000 - and the removal of technical obstacles.
The agreement negotiated includes the most ambitious disciplines for non-tariff barriers ever negotiated with a third country. Korea will accept from day one that a car that conforms to international standards will be considered as complying with those Korean regulations that have been signalled by our industry as representing significant obstacles.
There are also provisions by which Korea accepts the equivalence between European and Korean environmental regulations. Indeed, even before the agreement enters into force, Korea has agreed to apply certain transitional derogations from the Korean environmental standards important for our exporters and we are monitoring very closely discussions in Korea about new regulations to limit CO2 emissions in order to make them show that they are not an impediment to trade.
We are aware of the sensitivities of the car sector. We defended long transition periods for the liberalisation of our most sensitive car segment, namely small cars. Tariffs will only be eliminated in year five of the agreement, and that allows time for adjustment. We should remember the significant Korean investment in the car sector in Europe.
Moderately, we have changed the rules of origin by increasing the permissible limit of foreign value in Korean cars from 40% to 45%, and we agreed a bilateral safeguard clause which lets us put up tariffs in case of a surge of imports and a threat of injury to our industries.
On duty drawback, my final point, this is nothing new. Such policies are legitimate under the World Trade Organisation. Duty drawback also does not create a significant competitive disadvantage for our car producers since our tariffs on car parts are generally very low and will be further reduced. And we have negotiated a special clause that would enable us to limit duty drawback efficiently.
I underline the strength of support from European manufacturing sectors, as well as agriculture and service organisations, for this agreement. This is important, and it is a clear signal of our determination to pursue market access interest in key emerging Asian economies.
Mr President, South Korea is the EU's fourth largest external trading partner, with an export volume of around EUR 30 billion a year. Concluding the free trade agreement is thus very much in the interests of European employers and European workers.
Furthermore, Commissioner, I have no intention of congratulating you today, as the agreement has not yet been signed, but if you really do manage, in these times of crisis - at a time when export rates around the world have fallen apart as never before in history - to wrap up the free trade agreement, that would be a tremendous achievement which, from the bottom of my heart, I hope you could achieve.
Trade agreements are often highly controversial, but personally I would say that South Korea is a very worthy exception. I hear very positive feedback from nearly every area of European industry. I am thinking of mechanical engineering, pharmaceuticals, electrical engineering, chemicals and numerous service industries. I have never before come across an example where positive feedback about trade negotiations has been forthcoming from the agricultural sector. That is certainly a novelty - something that I think virtually none of us have encountered before.
The results are clearly positive, even if many sectors would have liked more to have been achieved. There is one exception, though, namely vehicle construction. Even here, however, it is not the whole industry but just a few manufacturers who are critical of the agreement. Other manufacturers, and many suppliers in particular, are very positively disposed towards the agreement in its current form.
I think it would be good if we were to seize the opportunity to tackle some of the points of criticism in this industry and perhaps still iron out some of the detrimental consequences of the free trade agreement through details here or there. I am thinking, in this regard, of key areas such as the Capital Region Act Seoul, of standards for on-board diagnostics, of environmental standards, the duty drawback protection clause, etc. We should avoid misunderstandings here or, better still, clear them up completely and, above all, press the South Koreans so that the undertakings that they have given us really are realised. Clear monitoring of potential new non-tariff barriers to trade would certainly make sense.
I hope that the agreement enters into force very soon and that the consumers and workers of the European Union are able to benefit from it very quickly. Thank you very much, and I wish you much continued success in the home straight.
Mr President, Commissioner, ladies and gentlemen, I am very pleased to hear a conservative and a liberal fellow Member agree with the Commission; it makes my job as a socialist easier.
I hope, in any case, that this evening's debate will make it possible at last to address the many concerns regarding the impact of this free trade agreement between the European Union and Korea and, in particular, on European industry.
You spoke of a consensus but, Commissioner, I would remind you that, for some months now, certain industrial sectors - including car manufacturers and workers' unions, which support them - have been warning you of the possible tragic consequences of this agreement. Today, the bulk of these issues have still not been addressed.
It may be the case, however, that you have chosen to sacrifice the European car industry for the benefit of services.
Indeed, why allow Korea to have duty drawback, which is a benefit that has never been granted before, not even to developing countries such as the countries of the Mediterranean? What is the logic behind flexible rules of origin, the impact of which is to be feared, not only for the car industry, but also for the European textile industry?
Why allow such distortions of competition and, above all, why set this precedent?
In the face of these risks, and, unfortunately, of others, which I cannot expand on here but the details of which you know - you have just mentioned them - the Commission has proposed a last resort, the inclusion of a safeguard clause. However, you know, Commissioner, that the safeguard clause is not automatic and that it will be very difficult to implement and impossible to activate for five years.
I will cite just one example to illustrate our fears. If the free trade agreement allows Korea to export 100 000 additional vehicles to Europe - it already exports 600 000 of them annually - 6 000 jobs will be lost. Conversely, Europe is terribly restricted, with each manufacturer being able to export just 1 000 vehicles to Korea, as part of a total European quota of 6 000 vehicles.
At this time of crisis, which is having a particular effect on car workers, how do you explain Europe's committing itself to such an agreement? Do you envisage a renegotiation of the controversial points that I have just mentioned? This is what a number of Member States and industrial sectors that I have just mentioned are calling for, anyway.
Will you commit yourself at last, Commissioner, to ensuring greater transparency and to involving us MEPs to a greater extent? We, and the Commission, created the conditions for a negative image of the Polish plumber; let us not create a negative image of the Korean coach builder.
Mr President, ladies and gentlemen, first of all, I would like to thank you, Commissioner Ashton, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, for the information that you have given us this evening in the extraordinary committee meeting and here in plenary. Clearly, the free trade agreement with South Korea is close to being concluded. From a Liberal viewpoint, and particularly from the point of view of my own German Free Democratic Party, the objective of free and fair world trade is of great importance, particularly right now, as, in the course of the economic and financial crisis, we see tendencies towards protectionism, tendencies which must be resolutely countered in the interests of prosperity and jobs in the European Union.
In this context, the question arises of what significance the Commission attaches to the free trade agreement with South Korea, as there has, for a long time, been a focus on progress in the Doha development round, without any agreement being reached so far. That is the reason behind my question, Commissioner Ashton: do you see concluding the free trade agreement with South Korea as a first step towards further bilateral free trade agreements, and does that, in your view, mean a move away from Doha? Or are such bilateral agreements merely a supplement to or expansion of the European Union's free trade policy?
As you know, furthermore, the clause on the refunding of duties is a cause of concern in a number of Member States and sectors of industry - in particular, in the car industry. This clause could lead to supporting business in low-cost countries such as India and China, thereby threatening European manufacturing. Can you see a way that these concerns on the part of a number of Member States in respect of such refunding of duties can still be addressed?
The Commissioner's statement makes it clear that there are economic and financial groups and sectors in the European Union that are going to gain from this agreement with South Korea. There is also the other side of the coin, however, which you have not considered here, Commissioner. I refer specifically to certain more sensitive sectors, such as textiles and clothing, and worker's jobs.
Therefore, as they concern industries and workers' organisations in our countries, it is worrying that the European Commission continues to ignore the serious difficulties facing the textile and clothing industries. I must highlight the situation in my country, Portugal, where unemployment has reached alarming levels, precisely in the regions where these industries predominate: in the north and certain parts of central Portugal.
That is why we stress the need for a consistent, concerted strategy to support industry in the European Union, particularly those sectors that depend on intensive labour, whether through urgent regulation of world markets or by means of public policies that support investment, innovation, differentiation, vocational training and the creation of jobs with rights.
on behalf of the EFD Group. - Mr President, this is my first, or maiden, speech in this Parliament. As a UKIP MEP for the East of England, you will expect me to be a rebel and I will try not to disappoint you or my voters.
We are discussing today EU trade agreements and, in particular, that with South Korea, due to be signed this year. As we do not have much of the detail on this particular agreement, other than the fact, I believe, that two thirds of the benefits will accrue to South Korea and one third to the EU, I would like to make some more general points.
Many people are not aware that there are over a hundred separate bilateral EU trade agreements like this one; 116 is one estimate. There are trade agreements with countries such as the USA, Canada, Mexico, Brazil, India, China, Japan and South Africa. In Europe, there are trade agreements with Russia, Ukraine, Turkey and Liechtenstein.
There are also trade agreements with non-EU EEA and EFTA countries such as Switzerland and Norway. Norway's trade agreement religiously protects both its fishing and farming, and Norway is not a minnow. It is the EU's fourth largest import partner and sixth largest export market.
What should a trade agreement like South Korea's really contain, then? Switzerland, I believe, is a strong example. There are provisions abolishing customs duties and trade quotas on industrial and agricultural products. There are provisions to allow Swiss citizens the right to live and work in EU countries and for EU citizens to live and work in Switzerland. There are provisions for Switzerland to be part of the Schengen passport-free area. The Swiss can be in the European Environment Agency, if they wish, in the EU's film and education programmes, and they can apply for EU research grants. There is cooperation on airlines, asylum and judicial matters. In short, they have all the claimed benefits of EU membership, but without the cost.
It is true that Switzerland must pay CHF 600 million per year for access, but the Swiss Government reports savings for not being a member of the EU amounting to CHF 3.4 billion, a net saving of CHF 2.8 billion a year. Nor is Switzerland an insignificant trading partner either: 80% of Swiss exports go to the EU, and it is the EU's fourth largest trading partner.
My point is that trade agreements can achieve the benefits of EU trade without the burden of high regulatory costs, loss of sovereignty and of resources. Even the Commission website admits 'Switzerland can develop and retain its own regulations in other areas which deviate from EU rulings. It is in its own interests, such as in financial and in labour markets.' How Britain would love to deviate in a similar way over the Working Time Directive, Temporary Workers' Directive or the new Fund Managers' Directive!
So I conclude in asking, why not Britain? Why cannot Britain have a similar, friendly trade agreement with the EU like South Korea instead of full EU membership? Britain on its own is the largest single trading partner with the EU with a GBP 40 billion deficit a year. We, too, can have the kind of assurances the Swiss enjoy. We could, and I believe we should, be an independent free trading nation once again such as Norway, Switzerland and even South Korea.
Mr President, as one of the rapporteurs on the FTA with South Korea and a strong FTA protagonist, I am hoping for a balanced and level-playing-field agreement that benefits both sides - a true win-win situation.
One of our core industries is not really happy with the current status of negotiations, and they have many friends in their camp, including some Member States, industries and MEPs. They all see the playing field unfairly tilted to benefit South Korea in this agreement. The European Commission and the European Council should look hard into areas of friction, namely the DDB safeguard clause, non-tariff barriers and rules of origin. If some progress could be achieved to bring more satisfaction to the EU car industry, then employment levels, strong GDP and expected standards of living would really benefit and be preserved.
However, a level playing field will not be a disadvantage. A strong precedent may be established for other FTAs waiting in line and coming up soon in the near future. It is clear to me that this agreement overall brings other benefits to the EU and to some of the EU's different industries. In the small picture, there will always be some winners and losers: it is the nature of any bilateral agreement. In the big picture, we could be close to real balance. However, with such a crucial industry as the automobile industry in a fairly unhappy mode, there is a need to try for more. Only when achieving some additional progress can we speak of a truly balanced FTA that is acceptable and has a real and positive impact as a precedent for future FTAs.
(IT) Mr President, ladies and gentlemen, I have welcomed the work done during this period in which Mrs Ashton has been carrying out her role as Commissioner. I must say that we have had a better relationship with her than we had with her predecessor, despite their common political affiliation, which we too share, and their common nationality.
However, this time I do not share the Commissioner's enthusiasm on this issue, because too often in recent years, the Commission has taken the floor here and talked up certain initiatives, only to then pursue a different path. We are going through a particular moment in time, a major economic and financial crisis, which is also the result of a lack of reciprocity in the world, not only with developing countries - which has its own logic, its own explanation - but with the new global players and the traditional global players.
Too often I seem to sense a lack of awareness within the Commission, by its President and its Commissioners, of which initiatives should be implemented to aid the recovery of European industry, the recovery of the European manufacturing industry. It seems to me that this agreement - which, admittedly, is a positive agreement and has extremely positive content - has more of an academic value; it is almost a textbook treaty, but one that is not in touch with reality.
We export USD 30 billion to Korea, only USD 20 billion come back in the form of cars exported from Korea to Europe, and USD 1.5 billion will be the indirect aid that accrues to Korean cars in Europe, without mentioning the textile and other sectors. That is a definite imbalance, which I believe must be highlighted and must be corrected, before the green light is given to a free trade agreement that penalises European industry. Ours is a quality industry that has committed itself to the new requirements that innovation calls for, certainly not a bankrupt industry that cannot get to grips with the need for innovation that exists within the economy.
(CS) Mr President, Commissioner, I too am not happy about the curious changes to the agreement, such as refunds of customs charges on imported components in the case of products for export to the Union and a reduction in the 60% threshold for determining the country of origin. This amounts to favouring Korean imports at the expense of the competitiveness of European industry and at the expense of unemployment. The lion's share in this respect already goes to imported goods from Asia, where labour costs are uncompetitively low, due to poor or non-existent social and environmental standards. The trade talks should therefore have focused on raising these standards, rather than on the prosperity of Asian industry at the expense of Europe. The Commission has long owed this to the citizens of Europe.
Does the Commission have any awareness of the negative impact of the agreement on European competitiveness and on employment in the automobile and textile industries? Secondly, is it aware that the agreement sets an unfortunate precedent for future trade agreements? Thirdly, does the Commission intend to ignore the fundamental objections raised by European engineering unions? Fourthly, how is it that the Korean media are already celebrating a victory for their automobile industry when the agreement has not even been discussed by the College of the Commission? Or is the Commission prepared to revise the draft and to negotiate a balanced agreement? Does the Commission have the will to put pressure on Korea to adopt international obligations in respect of social and environmental standards and will it do so before Korea gains all of the benefits of free trade with the European Union? Thank you for your answer. I trust that common sense will prevail.
Mr President, I must say I am rather concerned about the tone of this debate. With the exception, perhaps, of Daniel Caspary's contribution, it has been rather negative.
I was Parliament's rapporteur on the Korean Free Trade Agreement. In advance of this debate, I looked back on what we had decided to ask for - what we asked the Commission to go into in these negotiations and achieve on our behalf - and I actually think the Commission has achieved what we asked them to achieve. I would like to pay tribute to the chief negotiator, who I see sitting next to Baroness Ashton, and to Baroness Ashton herself, for the way they have delivered this agreement.
Clearly, in any free trade agreement - by definition - and in any negotiation, there are winners and losers, but if you look at the global impact of this agreement, there are big winners in Europe and there are big winners in Korea. Therefore, there are big winners in keeping world trade moving. At this current time, in this present crisis, anything that sends a positive signal about two units as big as Korea and as big as the European Union that we want to keep trade moving and we want to keep trade open has to be a good thing.
I have to say that, if the European Parliament and the Council of Ministers cannot move this agreement to a final signed agreement between Korea and the EU, we might as well send a note to DG Trade to stop negotiating all other free trade agreements because, if we do not deliver on Korea, forget ASEAN, forget the Gulf States, forget the whole other raft of FTAs we are trying to negotiate, and, frankly, forget Doha. This is an important agreement, where Europe has achieved its strategic objectives. Let us send a positive signal to the rest of the world that Europe is open for business and that, in the teeth of this recession, we are keen to keep our markets as open as possible.
Mr President, just very briefly, this is all new to me and I found the discussion very stimulating and educational. When Lady Ashton first spoke, I thought this was a fantastic deal for the European Union and I wondered if there were any benefits in it for Korea. Then speaker after speaker gave the opposite view, so I hope that the questions put and the points made by Mr Arif, Mr Theurer, Mr Campbell Bannerman and other speakers could be answered specifically by Lady Ashton when she replies and also she might tell us if there are any other negotiations going on right now with specific Asian countries for bilateral agreements and also how far they have progressed.
Mr President, I would like to speak in support of the contention made by my colleague, Mr Campbell Bannerman. In 2006, the Swiss Federal Government commissioned a report on all aspects of existing and possible relationships with the European Union.
They concluded that full membership of the EU would cost them up to six times their current bilateral arrangements. The Swiss being the Swiss decided that they were better off by not joining or achieving full EU membership.
If that is true for the Swiss, it is certainly true for the British, and, if only our Government had as sensible and pragmatic a view of Britain's economy as the Swiss have of Switzerland's, then we would leave, just as the Swiss would not join.
Mr President, you are a very tolerant chair, but it is very clear in our rules that interventions under the 'catch the eye' procedure have to relate to the subject under discussion. That was nothing to do with Korea, and it was nothing to do with free trade agreements.
(FI) Mr President, in his speech just now, Mr Martin said that it is extremely important to conclude agreements that will speed up economic growth and employment and remove trade barriers generally, especially in this economic crisis. We have to remember, however, that today we have also just had a very serious discussion about the crisis in Europe's car industry, and this week we will also be dealing with problems in the textile industry and European Globalisation Adjustment Fund aid as compensation for the massive layoffs in that sector in Spain and Portugal. So, ladies and gentlemen, we have to take seriously the concern of Europeans regarding how we respond to this loss of jobs in Europe and examine what the Commission's cures actually are. Although free trade must be good for employment and economic growth at a general level, how do we prevent the loss of jobs in these traditional European industries?
Member of the Commission. - Mr President, I would like to say that the debate did not, in a sense, at all surprise me, because the concerns that colleagues have raised have indeed been raised over the months.
I want to pay tribute to David Martin, just to begin with, for the work that he has done in the committee. It is very important that I recognise how much the Committee on International Trade has worked with me over the months that have proceeded it, and of course I am very well aware that colleagues have not had the benefit of seeing the detail of the agreement so far. So I will try and address the concerns. But, more importantly, we will make sure that we give you more and more detail, because it is important that you look at the facts rather than the assertions that will have been made.
Let me just make some general points about the approach on this deal first. This deal was put in play in order to achieve the best for European industry - including, I would say to colleagues from the UKIP, British industry. It is absolutely in the interests of Europe, in my view, to move forward with this deal - otherwise I would not be standing here suggesting that we move forward in the way that I have.
Now, in doing so, there was a clear modus operandi, a clear approach that the Commission took which, as has been said, was supported by Parliament, by the Commission and by the Council, and that is indeed the way we have gone forward. My colleague, Mr Arif, will not mind, I think, if I say that to suggest that I would sacrifice any industry, I find alarming or perhaps a little depressing, because that is certainly not the approach that I would take.
Do I think that if you want a serious trade deal you have to recognise that actually it is a deal where both sides benefit? Yes, I do. If you want to have trade agreements, if we do believe - which I think we do - that trade is the engine that will take us out of recession, then it means you have serious, tough negotiations with industries and with countries that we care about having a deal with. Otherwise, we can just do deals all day long with countries we do not much care about, and we can open markets because we are not really interested.
Korea is a serious market. It provides real opportunities for chemicals, pharmaceuticals, other industries. We need to recognise the value and importance of doing this if we want serious trade agreements. We are, in fact, an economic superpower. I could not disagree more with my colleagues from the United Kingdom when they talk about Switzerland and try and equate that, somehow, with the relationship that we are trying to form in Europe with Korea - or maybe I just missed the point.
This is about serious negotiations to get a serious outcome and, as the details of this unfold, I hope that colleagues will look at it in the spirit that we have tried to set it up.
The car industry gave us at the beginning a list of things that they wished us to achieve. They were genuinely very concerned to keep the market in Korea open, and we have achieved all that they asked at the beginning.
The textile industry: I am confident that there is little to worry about. The textile industry safeguards that we have will indeed make sure that we retain European jobs.
I am not interested in closing down jobs or industries in Europe at all, and this deal does not do that. And those of you who think that you have evidence to prove it, I ask you to supply it to me, because the rhetoric is one thing, the reality is a different thing, and we really have got to get beyond the rhetoric and into the reality of what this deal provides.
Indeed, I would argue that what we have got before us is very important for all the industrial sectors. The question about duty drawback is, for me, a very simple one. Duty drawback is designed so that our response to it will prevent a particular problem. The question is, is it the only way of solving a problem? If there are other ways that equally solve the problem but, in fact, invite us to get a better trade agreement, then I will explore them. But I still want to solve the same problem, and I believe the mechanisms we have in place in this agreement do precisely that. It is not some thing that we hold up as being for ever enshrined as the only way of achieving what we want to achieve - to prevent, effectively, imports via the back door - and I believe we have resolved the problem in a different way.
So I am not going to make apologies - politically, economically or in any other way - to Parliament for having gone out and invested in negotiating this important trade deal. I make no apology for that, and I make no apology for putting forward to this Parliament what I believe is a serious, 21st century free trade agreement of enormous benefit across the economy of the European Union. I especially make no apology for doing it at a time of economic crisis because, if ever there was a time when my responsibility was to provide as much support for the businesses and the workers of Europe, I believe that time is now, and that is what this deal does.
I do urge colleagues, as I said earlier on, to look at the reality of the deal. You will be lobbied - I have been lobbied - but actually, when you look at what we have achieved, I believe it is a very concrete result that will hugely benefit the economy of Europe. That, in the end, is what we set out to do, and that, in the end, is what we have achieved.
The debate is closed.
Written statements (Rule 149)
The free trade agreement (FTA) between the European Union and South Korea, which should be concluded by mid-October, raises a number of concerns among European industries. Regarded by the European Trade Commissioner as the most ambitious ever negotiated by the EU, this agreement seemed to car manufacturers, in particular, to be very unbalanced. These manufacturers fear a massive influx of Korean vehicles on the European market as a consequence of the tariff preferences granted by the European Commission. There is no doubt that maintaining certain customs clauses such as duty drawback would be unfair and would create a distortion of competition that would be very harmful to the European car industry. This is all the more true given that the European Union's generosity does not seem to have been paid back with a lowering of the non-tariff barriers put up by the Korean authorities (import quotas on European petrol engine vehicles). The Commission therefore has a duty, from today, to review the terms of this agreement so as to restore the conditions of fair and equitable competition and to ensure the long-term survival of our industry and our jobs in Europe.